
	

113 S469 IS: To assist the Secretary of Housing and Urban Development in stabilizing the Home Equity Conversion Mortgage program.
U.S. Senate
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 469
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To assist the Secretary of Housing and Urban Development
		  in stabilizing the Home Equity Conversion Mortgage program.
	
	
		1.Stabilizing the HECM
			 programSection 255 of the
			 National Housing Act (12 U.S.C. 1715z–20) is amended—
			(1)in subsection
			 (d)(8)—
				(A)by inserting
			 property maintenance, before insurance;
			 and
				(B)by inserting
			 , including matters that set forth terms and provisions for establishing
			 escrow accounts, performing financial assessments, or limiting the amount of
			 any payment made available under the mortgage before the semicolon;
			 and
				(2)in subsection
			 (h)—
				(A)in paragraph (1),
			 by striking ; and and inserting a semicolon;
				(B)in paragraph (2),
			 by striking the period and inserting ; and; and
				(C)by adding at the
			 end the following new paragraph:
					
						(3)by notice or
				mortgagee letter, establish any additional or alternative requirements that the
				Secretary, in his or her discretion, determines necessary to more effectively
				carry out the provisions of this section, and any such notice or mortgagee
				letter shall take effect upon
				issuance.
						.
				
